5 A.3d 162 (2010)
203 N.J. 583
In the Matter of Raymond GOODWIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-133 September Term 2009, 066480
Supreme Court of New Jersey.
October 21, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-072, concluding that RAYMOND GOODWIN of SOMERSET, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.15(a) (commingling of personal and client funds), RPC 1.15(d) (recordkeeping violations), and RPC 5.5(a) (practicing law while ineligible);
And the Disciplinary Review Board having further concluded that respondent should be required to practice law under supervision, complete a trust accounting course, and submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years;
And good cause appearing;
It is ORDERED that RAYMOND GOODWIN is hereby reprimanded; and it is further
ORDERED that RAYMOND GOOWIN shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that respondent shall enroll in and successfully complete a course in trust accounting approved by the Office of Attorney Ethics ano\ shall submit proof of his satisfactory completion thereof on a schedule to be determined by that office; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.